Case: 16-10521      Document: 00513815427         Page: 1    Date Filed: 12/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fif h Circuit
                                    No. 16-10521                                   FILED
                                  Summary Calendar                         December 29, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
MICHAEL WEASE,

              Plaintiff - Appellant

v.

OCWEN LOAN SERVICING, L.L.C.; WELLS FARGO BANK, N.A.,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4107


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       This appeal relates to a lawsuit between a homeowner, Michael Wease,
and his home equity loan servicer. Lacking jurisdiction, we DISMISS.
                                       BACKGROUND
       Below, the district court issued an opinion granting summary judgment
in favor of the loan servicer, Ocwen Loan Servicing, L.L.C. The district court’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10521     Document: 00513815427      Page: 2    Date Filed: 12/29/2016



                                  No. 16-10521
opinion rejected all of Wease’s various claims and stated that Ocwen was
entitled to prevail on its counterclaim for judicial foreclosure.
      The district court promptly entered a separate “final judgment” relating
to its summary judgment opinion, but the “final judgment” included no
disposition for Ocwen’s judicial foreclosure counterclaim.
      Several months later, Ocwen filed a motion to modify the judgment so
that the modified judgment would specifically address its counterclaim. Wease
opposed Ocwen’s motion.
      The district court did not decide Ocwen’s motion to modify the judgment
before Wease filed his notice of appeal. The motion remains pending, and the
district court has stayed the proceedings below pending resolution of this
appeal.
                                      ANALYSIS
      28 U.S.C. § 1291 provides this court with appellate jurisdiction over a
district court’s “final decisions.” In this case, the fact that the district court’s
“final judgment” does not dispose of Ocwen’s counterclaim means that no “final
decision” appealable under Section 1291 presently exists.
      “The Supreme Court has consistently interpreted [S]ection 1291 as
prohibiting parties from appealing ‘until there has been a decision by the
District Court that ends the litigation on the merits and leaves nothing for the
court to do but execute the judgment.’” Bader v. Atl. Int'l, Ltd., 986 F.2d 912,
914 (5th Cir. 1993) (quoting Firestone Tire & Rubber Co. v. Risjord, 449 U.S.
368, 373 (1981) (internal quotations and citations omitted)). “In a lawsuit
which contains multiple claims,” as does this case, “a final judgment exists only
if it meets one of two conditions: The judgment must either [1] adjudicate all
claims, rights, and liabilities of all parties or [2] the district court must
expressly conclude that no just reason exists for delaying the entry of final


                                         2
    Case: 16-10521     Document: 00513815427     Page: 3   Date Filed: 12/29/2016



                                  No. 16-10521
judgment and must expressly order the entry of that judgment pursuant to
Rule 54(b) of the Federal Rules of Civil Procedure.” Id. at 914–15.
      The district court’s “final judgment” neither adjudicates “all claims . . .
of all parties,” nor expressly styles itself as a partial final judgment pursuant
to Rule 54(b). Accordingly, this Court has no appellate jurisdiction and cannot
review the merits of the case. Cf. id. at 916.
                                   CONCLUSION
      This court presently lacks jurisdiction over Wease’s appeal due to the
lack of a final disposition of Ocwen’s counterclaim. Accordingly, we DISMISS
WITHOUT PREJUDICE. Appellees’ pending Motion to Remand for District
Court to Modify Judgment is DENIED AS MOOT.




                                        3